IN THE SUPREME COURT OF THE STATE OF NEVADA


                PAUL LAGUDI, AN INDIVIDUAL; AND                         No. 80950
                WILLIAM TODD PONDER, AN
                INDIVIDUAL,
                                   Appellants,
                              vs.
                FRESH MIX, LLC, A DELAWARE
                                                                        FR ED
                LIMITED LIABILITY COMPANY; AND
                GET FRESH SALES, INC., A NEVADA
                                                                                  BPOWN
                CORPORATION,                                                   PREME. COURT

                                   Respondents.




                                      ORDER DISMISSING APPEAL

                            This is an appeal from a district court's "Decision and Order;
                Findings of Fact and Conclusions of Law." Eighth Judicial District Court,
                Clark County; Elizabeth Goff Gonzalez, Judge; Eighth Judicial District
                Court, Clark County; Elham Roohani, Judge.
                            Respondents have filed a motion to dismiss the appeal, and
                appellants have filed a response. Respondents first argue that the appeal
                is premature as a tolling motion remains pending below. In their response,
                appellants agree that this appeal mav be dismissed as premature.
                            Upon review, it appears that a timely tolling motion was filed
                on March 30, 2020, and remains pending below. This court may dismiss as
                premature a. notice of appeal filed before entry of the written disposition of
                the last remaining timely motion listed in NRAP 4(a)(4). NRAP 4(a)(6).
SUPREME COURT
     OF
   NEVADA



                                                                           z       ve4,4
                          Because it appears that this appeal is premature, the motion to dismiss is
                          granted, and this court
                                      ORDERS this appeal DISMISSED.'


                                                       /
                                                    Hardesty


                                                     , J.
                          Stiglich                                 Herndon




                          cc:   Hon. Elham Roohani, District Judge
                                Hon. Elizabeth Goff Gonzalez, District Judge
                                John Walter Boyer, Settlement Judge
                                Lewis Roca Rothgerber Christie LLP/Las Vegas
                                Fox Rothschild, LLP/Las Vegas
                                Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                                Pisanelli Bice, PLLC
                                Eighth District Court Clerk




                               'Given this dismissal. this court declines to reach the remaining
                          arguments raised in respondents' motion to dismiss.
SUPREME COURT
        OF
     NEVADA
                                                               2
lup 1947A    .7'16i5.4,